DETAILED ACTION
1.	This communication is in response to the Application filed on 10/27/2020. Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1, 4, 8, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanat (US 20040038739; hereinafter WANAT) in view of Bennett (US 20060235696; hereinafter BENNETT).         
	As per claim 1, WANAT (Title: Computer game with emotion-based character interaction) discloses “A system providing a multi-persona social agent, the system comprising: a computing platform including a hardware processor and a system memory; a software code stored in the system memory; a plurality of [ neural network (NN) based predictive models ] accessible by the software code, each of the plurality of NN based predictive models being [trained to predict an 10interactive behavior ] of a respective one of a plurality of character personas (WANAT, [0018], processor .. memory .. A computer game program 22 is typically stored in non-volatile memory 20 and executed by processor; [0005], providing a squad of user-commandable characters .. selecting a non-player character reaction <read on interaction behavior>); the hardware processor configured to execute the software code to:
receive an input data corresponding to an interaction with a user; determine, in response to receiving the input data, a generic expression for use in the interaction with the user; 15identify one of the plurality of character personas as a persona to be assumed by the multi-persona social agent (WANAT, [0005], detecting a predefined game event <read on input data. Also see BENNETT> .. selecting a non-player character reaction; [0044], Table 3 contains a list of generic speech that is uttered by the non-player characters in response to certain game events and detected changes in emotional state);
 	generate, using the generic expression and a respective one of the plurality of [ NN based predictive models ] corresponding to the persona to be assumed by the multi-persona social agent, a sentiment driven personified response for the interaction 20with the user based on [ a vocabulary, a plurality of phrases, and at least one syntax rule ] that are idiosyncratic to the persona to be assumed by the multi-persona social agent; and render the sentiment driven personified response using the multi-persona social agent (WANAT, [0005], adjusting a current emotional state <read on sentiment> of the non-player character based on the game event, and selecting a non-player character reaction <read on rendering personified response> based on the current emotional state of the non-player character).”
WANAT does not expressly disclose “neural network (NN) based predictive models .. trained to predict an 10interactive behavior .. (generate .. a sentiment driven personified response .. based on) a vocabulary, a plurality of phrases, and at least one syntax rule ..” However, the feature is taught by BENNETT (Title: Network based interactive speech recognition system).
In the same field of endeavor, BENNETT teaches: [Abstract] “A network based interactive speech system responds in real-time to speech-based queries .. A best matching response is provided .. identify a selected set of phrases ..,” [0026] “combining HMMs with neural networks to speech recognition applications,” [0007] “a system and an interactive method for partially processing speech based user inputs and queries presented over a distributed network ” and [0352] “statistical language model for those N-grams where each of the N words are contained in the task vocabulary,” [0185] “syntax and semantic checking .. syntax and semantic validation ..” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BENNETT in the system (as taught by WANAT) for generating personified response based on a trained neural network with the associated linguistic knowledge.
As per claim 4 (dependent on claim 1), WANAT in view of BENNETT further discloses “15wherein the sentiment driven personified response comprises at least one of speech, text, a non-verbal vocalization, a facial expression, a 15physical posture, or a gesture (WANAT, [0005], selecting a non-player character reaction <read on personified response> based on the current emotional state <read on sentiment> of the non-player character; BENNETT, [Abstract], A best matching response is provided based on speech recognition processing and natural language processing performed on recognized speech utterances to identify a selected set of phrases related to the set of topic entries).”
As per claim 8 (dependent on claim 1), WANAT in view of BENNETT further discloses “15wherein the input data corresponding to the interaction with the user corresponds to at least one of speech by the user, a non-verbal vocalization by the user, a facial expression by the user, a gesture by the user, or a physical posture of the user (BENNETT, [0007], a system and an interactive method for partially processing speech based user inputs and queries presented over a distributed network).”
Claims 10, 13, 17 (similar in scope to claims 1, 4, 8) are rejected under the same rationale as applied above for claims 1, 4, 8.  
3.	Claims 2-3, 5-6, 11-12, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WANAT in view of BENNETT, and further in view of Takayama, et al. (US 20020099499; hereinafter TAKAYAMA).         
As per claim 2 (dependent on claim 1), WANAT in view of BENNETT further discloses “15wherein each of the plurality of NN based predictive models is trained on [ a structured data ] stored in a persona specific conversational database of the respective one of the plurality of character personas, the structured data describing the vocabulary and the phrases that are idiosyncratic to the respective one of the plurality of 5character personas, and at least one of a sentiment or a personality type of the respective one of the plurality of character personas personas (WANAT, [0005], providing a squad of user-commandable characters .. adjusting a current emotional state <read on sentiment> of the non-player character; BENNETT, [Abstract], A network based interactive speech system; [0026], neural networks <also read on the associated training>; [0352], statistical language model for those N-grams where each of the N words are contained in the task vocabulary).” 
WANAT in view of BENNETT does not expressly disclose “a structured data ..” However, the feature is taught by TAKAYAMA (Title: Apparatus and method for presenting navigation information based on instructions described in a script).
In the same field of endeavor, TAKAYAMA teaches: [0107] “The script converting unit 14 parses the naviscript, and converts it into structured navigation data.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAYAMA in the system (as taught by WANAT and BENNETT) for a ready mechanism to convert any unstructured script data to structured data for any purpose including machine learning training.
As per claim 3 (dependent on claim 2), WANAT in view of BENNETT and TAKAYAMA further discloses “15wherein the structured data stored in the persona specific conversational database is generated by the system from unstructured datasets 10comprising at least one of a movie script, a television script, and a video game script including interactions by the respective one of the plurality of character personas (BENNETT, [0171], While a large portion of all digitally stored information is in the form of unstructured data, primarily text; TAKAYAMA, [0107], The script converting unit 14 parses the naviscript, and converts it into structured navigation data; [0427], The information stored in the conditional information database 1410 includes, for example, event information (such as a concert, a sports game, fireworks, a department store sale, etc.), restaurant information, sightseeing navigation, route navigation, facility navigation, news, weather forecast, television/radio program schedule, traffic information, horoscope, attention alert, a manual, mail, etc.; WANAT, [0005], providing a squad of user-commandable characters; BENNETT, [Abstract], A network based interactive speech system).”
As per claim 5 (dependent on claim 1), WANAT in view of BENNETT further discloses “15wherein the generic expression includes at least [ one placeholder slot for a payload data ] (WANAT, [0044], Table 3 contains a list of generic speech that is uttered by the non-player characters in response to certain game events and detected changes in emotional state).”
WANAT in view of BENNETT does not expressly disclose “one placeholder slot for a payload data ..” However, the feature is taught by TAKAYAMA (Title: Apparatus and method for presenting navigation information based on instructions described in a script).
In the same field of endeavor, TAKAYAMA teaches: [0385] “The contents of attached information for guidance are sightseeing navigation information, for example, “This was built in the year □□, and is famous for ×× . . . ”, etc. The information for guidance may be directly input from the information for guidance input field 1351, the information created by a travel agent may be used, or the information for guidance may be input by specifying its file name.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TAKAYAMA in the system (as taught by WANAT and BENNETT) for a ready mechanism to enable placeholder slot to be filled with payload data.
As per claim 6 (dependent on claim 5), WANAT in view of BENNETT and TAKAYAMA further discloses “15 20obtain the payload data; and 2720-DIS-086-DSS-US-UTLAttorney Docket No.: 0260684wherein the sentiment driven personified response interprets the payload data for the user (TAKAYAMA, [0385], The contents of attached information <read on payload data> for guidance are sightseeing navigation information, for example, “This was built in the year □□, and is famous for ×× . . . ”, etc.; WANAT, [0005], selecting a non-player character reaction <read on personified response including the ‘interpreted’ payload data> based on the current emotional state <read on sentiment> of the non-player character).”
Claims 11-12 and 14-15 (similar in scope to claims 2-3 and 5-6) are rejected under the same rationale as applied above for claims 2-3 and 5-6. 
Claim 19 (similar in scope to claims 1 and 3) is rejected under the same rationale as applied above for claims 1 and 3. 
Claim 20 (similar in scope to claims 2 and 3) is rejected under the same rationale as applied above for claims 2 and 3.  
4.	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over WANAT in view of BENNETT, and further in view of Ian Bennett (US 20060122834; hereinafter IBENNETT).
As per claim 7 (dependent on claim 1), WANAT in view of BENNETT further discloses “[ 15gauge, based on the input data corresponding to the interaction with the user, a mood of the user ]; and wherein the generic expression for use in the interaction with the user is generated, in part, on the gauged mood of the user (WANAT, [0005], adjusting a current emotional state <read on mood> of the non-player character; Table 1, Table 2; [0044], Table 3 contains a list of generic speech that is uttered by the non-player characters in response to certain game events and detected changes in emotional state).”
WANAT in view of BENNETT does not expressly disclose “gauge, based on the input data corresponding to the interaction with the user, a mood of the user ..” However, the feature is taught by IBENNETT (Title: Emotion detection device & method for use in distributed systems).
In the same field of endeavor, IBENNETT teaches: [0019] “provide a prosody and emotion <read on mood> recognition system that is flexibly and optimally distributed across a client/platform computing architecture, so that improved accuracy, speed and uniformity can be achieved for a wide group of users ..” and [0023] “recognizes an emotion state of a speaker of the utterance based on at least the extracted prosodic data.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of IBENNETT in the system (as taught by WANAT and BENNETT) for detecting a user’s mood based on user’s interaction with the system’s responses.
Claim 16 (similar in scope to claim 7) is rejected under the same rationale as applied above for claim 7.  
5.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANAT in view of BENNETT, and further in view of Glass, et al. (US 20150324361; hereinafter GLASS).
As per claim 9 (dependent on claim 1), WANAT in view of BENNETT further discloses “15receive another input data corresponding to a reaction, by the user, to the sentiment driven personified response rendered using the multi-persona social agent; [ 20assess, in response to receiving the another input data, a satisfaction level of the user ] with the sentiment driven personified response; determine, in response to the assessed satisfaction level of the user, another generic expression for continuing the interaction with the user; 28 20-DIS-086-DSS -US -UTLAttorney Docket No.: 0260684generate, using the another generic expression and the respective one of the plurality of NN based predictive models, another sentiment driven personified response for use by the persona to be assumed by the multi-persona social agent; and render the another sentiment driven personified response using the multi-5persona social agent to continue the interaction with the user (WANAT, [0005], selecting a non-player character reaction <read on personified response> based on the current emotional state <read on sentiment> of the non-player character; [0044], Table 3 contains a list of generic speech that is uttered by the non-player characters <read on any response> in response to certain game events; BENNETT, [0015], another aspect of emulating a human-like dialog involves the use of oral feedback <read on back-and-forth repeated input-and-response>; [0125], a Natural Language Query System (NLQS) 100, which is configured to interact on a real-time basis to give a human-like dialog capability/experience for e-commerce, e-support, and e-learning applications).”
WANAT in view of BENNETT does not expressly disclose “assess, in response to receiving the another input data, a satisfaction level of the user ..” However, the feature is taught by GLASS (Title: Method and system for evaluating user satisfaction with respect to a user session).
In the same field of endeavor, GLASS teaches: [0008] “One or more queries in a use session are received from a user. Information about one or more user activities is obtained. Each user activity is related to manipulation of a content item associated with one of the one or more queries. A score associated with the user session is computed based at least partially on the one or more user activities. User satisfaction with respect to the user session is determined based on the score.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GLASS in the system (as taught by WANAT and BENNETT) for assessing a user’s satisfaction level based on user’s interaction with the system’s responses.
Claim 18 (similar in scope to claim 9) is rejected under the same rationale as applied above for claim 9.  
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	8/27/2022

Primary Examiner, Art Unit 2659